995 A.2d 636 (2010)
297 Conn. 908
Eriberto DeLEON
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided June 2, 2010.
Robert T. Rimmer, special public defender, in support of the petition.
Rocco A. Chiarenza, special deputy assistant state's attorney, in opposition.
The petitioner Eriberto DeLeon's petition for certification for appeal from the Appellate Court, 120 Conn.App. 903, 991 A.2d 1118 (2010), is denied.
*637 McLACHLAN, J., did not participate in the consideration of or decision on this petition.